Order entered September 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00583-CV

J. WAYNE JOHNSON, GOD'S TABERNACLE OF DELIVERANCE, G.V.M., INC. AND
                 CARDELL DEYUN BOOKER, Appellants

                                              V.

                           HERRING BANK, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-15858

                                          ORDER
       Before the Court is J. Wayne Johnson’s September 5, 2014 first unopposed motion for

extension of time to file brief. The motion is filed on behalf of Mr. Johnson himself as well as

on behalf of God’s Tabernacle of Deliverance, G.V.M., Inc. and Cardell Deyun Booker.

Because Mr. Johnson is not an attorney, as he admits in his motion, he cannot represent his co-

appellants. See Steele v. McDonald, 202 S.W.3d 926, 928 (Tex. App.--Waco 2006, order); see

also Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1997) ( per

curiam) (“Generally, a corporation may be represented only by a licensed attorney.”).

Accordingly, we ORDER God’s Tabernacle and Mr. Booker to notify the Court, within thirty
days of the date of this order, of the name, state bar number, address, and telephone number of

counsel. Failure to do so will result in dismissal of their appeal.

       On our own motion, we GRANT appellants an extension of time to file their briefs,

which are currently overdue, and ORDER the briefs be filed no later than October 31, 2014. We

DENY Mr. Johnson’s September 5th motion as moot.




                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE